Poch, J. This claim arises out of a criminal offense which occurred on March 30, 1975, at 124th Street and Hals-ted Avenue. Claimant seeks compensation pursuant to the provisions of the “Crime Victims Compensation Act,” hereafter referred to as “the Act.” (Ill. Rev. Stat., Ch. 70, Sec. 71, et seq.) Based on the Investigatory Report of the Attorney General this Court denied the claim on November 3, 1976. The Court found that the Claimant’s husband’s death was caused by being struck and killed by a hit and run driver and therefore the Claimant’s husband was not killed as the result of being the victim of a violent crime as defined in Sec. 2(c) of the Act. The Claimant objected to this Order and requested a hearing on the merits. The claim was assigned to a Commissioner and a hearing was held before Commissioner Leo J. Spivack on May 17, 1978, where the following facts were established by a preponderance of evidence: The Claimant was married to Christopher Votteler and on March 30,1975, her husband was struck by a hit and run driver as he was crossing the street on his way home. As the result of his injuries Christopher Votteler subsequently died. There was no evidence adduced to show the incident was deliberately caused. No one was ever arrested or charged with his death. In order for a Claimant to be eligible for compensation under the Act there must be proof that the injury or death was the result of one of the violent crimes defined in Sec. 2(c) of the Act. In this case there is no proof that the victim came under the scope of any of those enumerated crimes of violence. Therefore the Claimant is not entitled to compensation under the terms of the Act. There has been no evidence presented to cause the Court to modify or vacate the Order denying the claim. It is hereby ordered that the Order of November 3, 1976, shall stand and the claim of Clara M. Votteler be and the same is hereby denied with prejudice.